Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2, 5, 8, 11, 15 have been canceled. Claims 1, 3, 4, 6, 7, 9, 10, 12-14, 16-25 are pending. 
Applicant's arguments filed 5-7-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicants elected Group I, claim 7-11, without traverse in the reply filed on 5-2-19.Upon reconsideration, the other method claims, i.e. claims 1-5, 13-18 were recombined with Group I. Claims 6, 12, 19-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 3, 4, 7, 9, 10, 13, 14, 16-18, 22-25 remain under consideration. 
Specification
The title has been changed to ---METHOD OF MAKING CARDIOMYOCYTES FROM HUMAN PLURIPOTENT CELLS---. 
Claim objection
Upon reconsideration, it would be clearer to say the pluripotent cells in step i) of claims 1, 7, 13 are cultured for 24 hours instead of using “on day 0 [1, 3-5]” because the specification states the cells were cultured “for exactly 24 hours” in the presence of 
The phrase “to obtain” in step iii) can be written more clearly as ---such that--- which is a clear indication the culturing must have a function, i.e. cardiac progenitors with increased JAG1 expression are obtained. As written, the phrase “to obtain” is an intended use and does not necessarily have to occur. Likewise, the preamble uses the phrase “for producing” which is also an intended use and need not occur. Since the sole disclosed use for the method is to obtain cardiac progenitors, there must be a clear and positive step that cardiac progenitors occur. The word ---of--- instead of “for” in the preamble and the phrase ---such that--- instead of “to” in line 4 of step iii) would be a clear indication that the culturing step in item iii) MUST functionally result in cardiac progenitors that express increased JAG1 as compared to the cells obtained in step ii). 
It also appears that the method results in cardiac progenitors at the end of step ii); step iii) is a “priming” step in which cardiac progenitors expressing JAG1 are enhanced (pg 10, end of paragraph 78). Accordingly, Step ii) can be written as ---culturing the cells obtained in step i) in the absence of a small molecule activator of Wnt/β-catenin signaling for 48 hours such that cardiac progenitors are obtained;---. In 
The comparison in step 22 should be the same as in claim 7 (and 1 and 13).
Claim Interpretation
The concept of “cardiac progenitor” in step [ii)? and] iii) of claims 1, 7, 13 encompasses cardiac mesoderm cells known in the art or described on pg 22, 5 lines from the bottom (see also pg 18, line 2; pg 17, middle of para 103; et al), embryonic cardiac progenitor cells (CPCs) known in the art (see Kattman and Lian), or “second heart field cardiac progenitors”. In particular, Kattman (Cell Stem Cell, 2011, Vol. 8, pg 228-240) and Lian (Nat. Protoc., 2013, Vol. 8, pg 162-175) (cited by applicants on pg 31) differentiated pluripotent cells into cardiac progenitor cells (CPCs) identified by their expression of KDR+PDGFRα. It is noted, however, applicants did not test the cells for expression of KDR+PDGFRα at the end of step ii), i.e. after “about 2 days” or the 48 hours (pg 22, para 123), i.e. 72 hrs total. Nor did applicants test the potency of the cells obtained at the end of step ii).
It appears that the method of claims 1, 7, 13 results in cardiac progenitors at the end of step ii) that are then primed in step iii); however, applicants did not test the cells for KDR+PDGFRα (Kattman (2011) & Lian (2013) – markers for CPCs) or any other cardiac progenitor markers known in the art at the end of step ii). Although not necessarily required, clarification regarding the cells obtained at the end of step ii) may be helpful. 
“priming” step in which the [cardiac progenitor?] cells obtained in step ii) express increased amounts of JAG1 as compared to non-primed cells obtained in step ii). In other words, it appears that cells obtained at the end of step ii) inherently comprise a subgroup of cells expressing JAG1; these cells are “enhanced” at the end of step iii). 
Claim Rejections - 35 USC § 112
Claims 1, 3, 4, 7, 9, 10, 13, 14, 16-18, 22-25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for differentiating isolated pluripotent cells into mesoderm cells followed by differentiating mesoderm cells into cardiomyocytes, does not reasonably provide enablement for a) using any cells from step i) as the starting material for step ii) as broadly encompassed by claims 1, 7, 13 other than the cells obtained in step i) after 24 hours; b) culturing the cells obtained from step ii) with a Wnt/β-catenin inhibitor and any Toll-like receptor 3 ligand or NF-B activator to obtain cardiac progenitors with increased JAG expression (step iii) other than pIC, c) obtaining cardiac progenitors that express increased JAG as compared to any cells obtained from step ii) (step iii) other a cell population comprising cardiac progenitors expressing JAG obtained at the end of step ii). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
a) The specification does not enable culturing any cells in step ii) of claims 1, 7 and 13 other than the cells obtained in step i) after 24 hours. The use of “day 0”, “day 1” and “days 3-5” have made “the cells” in step ii) broader than those obtained at the end 
b) The specification does not enable culturing the cells obtained from step ii) with a Wnt/β-catenin inhibitor and any Toll-like receptor 3 ligand or NF-B activator to obtain cardiac progenitors with increased JAG expression (step iii) other than pIC, 
Pavlovic (Cytotherapy, 2015, Vol. 17, pg 1763-1776) taught the TLR3 agonist pIC did not mature all dendritic cells; therefore, using a TLR3 activator that is a double stranded mimetic to mature cells of interest was unpredictable. 
Pg 22, para 123, is limited to using 12 μM CHIR99021 for exactly 24 hours followed by changing the medium to without CHIR99021 for exactly 48 hours. On day 3 the medium was switched to medium comprising 5 μM IWP2 and pI:C. On day 5 the medium was switched to RPMI/B27 without insulin for two days. On day 7 the medium was replaced with RPMI/B27 without insulin. Cardiomyocytes began to beat on day 8-15. 
Paragraph 123 also teaches: “To make ‘primed’ progenitors, polyinosinic-cytidilic acid (pI:C) was added at a dose of 95 μg/cm2 per well at day 3 of differentiation (along with IWP2 in the cardiac mesoderm stage of the protocol)” (last 6 lines on pg 22). 
The specification does not any correlate using pIC to pA:U or any other TLR3 activator or an NF-κB activator as broadly encompassed by claims 1, 7, 13. The specification does not adequately correlate the pIC or any other TLR3 agonist to any NF-κB activators (i.e. cytokines (e.g. TNF-α). The specification does not teach how to 
Given the teachings in the specification and the art at the time of filing, it would have required those of skill to perform step iii) using any media other than medium containing a Wnt/βcatenin signaling inhibitor and pI:C. 
c) The specification does not enable comparing the cells obtained in step iii) to “cells obtained from step ii) that are cultured without a small molecule inhibitor of Wnt/β-catenin signaling and without a Toll-like receptor 3 activator or NF-kB activator” as required in claims 1, 7, 13. The use of “day 1” and “days 3-5” have made the cells used for comparison in step iii) broader than previously required. Specifically, step iii) now requires using “cells obtained from step ii) that are cultured without a small molecule inhibitor of Wnt/β-catenin[, a TLR3 activator, or an NF-κB activator]” for the comparison. As written, the “cells” used for the comparison encompass the cells at the beginning (“that are cultured in the absence of a small molecule inhibitor of Wnt/β-catenin…”) or the end (on “days 3 to 5”) of step ii) as the comparison material in step iii). The specification is limited to comparing the cells obtained at the end of step iii) to the cells obtained at the end of step ii). The specification does not teach the cells obtained at the end of step ii) are also maintained “without a small molecule inhibitor of Wnt/β-catenin signaling and without a Toll-like receptor 3 activator or NF-kB activator” and used as a control as claimed. 
d) The specification does not enable those of skill to obtain “cardiac progenitor cells” that express increased JAG as required in step iii) of claims 1, 7, 13. 

Kattman (Cell Stem Cell, 2011, Vol. 8, pg 228-240) and Lian (Nat. Protoc., 2013, Vol. 8, pg 162-175) (cited by applicants on pg 31) differentiated pluripotent cells into cardiac progenitor cells (CPCs) identified by their expression of KDR+PDGFRα. 
Pg 10, para 78, teaches “primed cardiac progenitors” are CPCs cultured in the presence of a small molecule inhibitor of Wnt/β-catenin and a Toll-like receptor 3 activator or NF-kB activator but does not define cardiac progenitors. 
However, the specification does not teach the cells obtained at the end of step ii) or iii) have any markers or potency of i) cardiac mesoderm (described on pg 22, 5 lines from the bottom; pg 18, line 2; pg 17, middle of para 103; et al), ii) CPCs described by Kattman and Lian, or iii) “second heart field cardiac progenitors” known in the art . Specifically, applicants did not test for expression of KDR+PDGFRα (Kattman and Lian) or any other markers of cardiac progenitors or for potency at the end of step iii). The specification does not correlate the “cardiac progenitor” obtained after 72 hrs in Fig. 1A to any specific  i) cardiac mesoderm, ii) embryonic cardiac progenitor cells (CPCs), or iii) “second heart field cardiac progenitors” known in the art. Applicants merely state the cells express increased JAG1 as compared to cells obtained from step ii) that are cultured without a small molecule inhibitor of Wnt/β-catenin and without a TLR3 or NF-kB activator. It is unclear whether applicants are attempting to define “cardiac 
Given the lack of guidance in the specification taken with the art at the time of filing, the specification does not provide adequate guidance for those of skill to use the cardiac progenitors expressing increased JAG obtained in step iii) as i) “cardiac mesoderm” described in the specification, ii) CPCs expressing KDR+PDGFRα described by Kattman and Lian, or iii) “second heart field cardiac progenitors” known in the art, or to use cells that merely express increased JAG as compared to cells obtained at the end of step ii). 

Response to argument
Applicants’ reference to case law is noted; however, the discussion is not persuasive because the fact patterns in this case are not the same as those in the case law. 
Applicants argue it was well known in the art that pIC “bears a ‘reasonable correlation’” to other double stranded RNA mimetics and TLR3 activators without providing any evidence. Applicants’ argument is not persuasive because it is unfounded.  
Applicants argue Pavlovic is limited to dendritic cells cannot apply to the cardiac cells in the instant claims. Applicants’ argument is not persuasive because Pavlovic 
Applicants argue that since the specification lists NF-kB activators and contemplates them as part of step iii) in paragraph 78, the concept is enabled. Applicants argue paragraph 195 (pg 43) shows pIC activates NF-kB signaling; therefore, applicants appear to conclude any NF-kB activator would work instead of pIC. Applicants’ argument is not persuasive for reasons set forth above. Applicants do not provide adequate guidance that NF-kB activators would have the same effect as pIC alone. 
Indefiniteness
Claims 1, 3, 4, 7, 9, 10, 13, 14, 16-18, 22-25 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Withdrawn rejection
The rejections of step i) of claims 1 and 13 regarding the “first cell population” have been withdrawn because the phrase has been deleted. 
The rejection regarding the phrase “the end of the activating step” in step ii) of claims 1 and 13 has been withdrawn because the phrase has been deleted. 
The rejection regarding the metes and bounds of cardiac mesoderm cells obtained in step ii) of claims 1 and 13 has been withdrawn because the concept has been deleted. 

The rejection of claim 5 regarding “wherein the activator of innate immunity is provided to the cultured first cell population for two days” has been withdrawn in view of the amendment. 
Pending rejections
A) The metes and bounds of “cardiac progenitor cells” that express increased JAG obtained in step iii) of claims 1, 7, 13 are indefinite. It is unclear whether the cardiac progenitors expressing increased JAG obtained in step iii) are i) cardiac mesoderm described in the specification (pg 22, 17, 18), ii) CPCs expressing KDR+PDGFRα described by Kattman and Lian)), iii) “second heart field cardiac progenitors” known in the art, or whether they are merely cells expressing increased JAG as compared to cells obtained at the end of step ii).
Kattman (Cell Stem Cell, 2011, Vol. 8, pg 228-240) and Lian (Nat. Protoc., 2013, Vol. 8, pg 162-175) (cited by applicants on pg 31) differentiated pluripotent cells into cardiac progenitor cells (CPCs) identified by their expression of KDR+PDGFRα. 
Pg 10, para 78, teaches “primed cardiac progenitors” are CPCs cultured in the presence of a small molecule inhibitor of Wnt/β-catenin and a Toll-like receptor 3 activator or NF-kB activator but does not define cardiac progenitors. 
However, the specification does not teach the cells obtained at the end of step ii) or iii) have any markers or potency of i) cardiac mesoderm (described on pg 22, 5 lines from the bottom; pg 18, line 2; pg 17, middle of para 103; et al), ii) CPCs described by 
Accordingly, it is unclear whether the cardiac progenitors in step iii) are i) cardiac mesoderm described in the specification, ii) CPCs expressing KDR+PDGFRα described by Kattman and Lian, iii) “second heart field cardiac progenitors” known in the art, or whether they are merely cells expressing increased JAG as compared to cells obtained at the end of step ii). As such, those of skill would not be able to determine when they were infringing on the claims. 
Response to argument
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth in the rejection. 

Response to argument
Applicants argue the comparison step added makes the claim clear. Applicants’ argument is not persuasive because the metes and bounds of the adult and fetal myofilament isoforms are undefined in the specification or the art at the time of filing. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632